Citation Nr: 0911413	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-09 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residual scars due 
to squamous cell carcinoma excisions at the left forehead, 
left temple, left back, and due to a keratocanthoma excision 
at the right mandible.

2.  Entitlement to service connection for a residual scar due 
to a squamous cell carcinoma excision at the left mid-
posterior thorax.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran retired from active duty service in January 2000 
after having served more than 20 years of active duty 
service.  He also served in the Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision from the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the claims 
sought.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his March 2006 substantive appeal, the Veteran requested a 
personal hearing at a local regional office before a Decision 
Review Officer.  In October 2008, the appellant was sent a 
letter notifying him that he was scheduled to appear for a RO 
hearing in December 2008.  The Veteran did not appear for the 
hearing.  The record strongly indicates, however, that the 
Veteran never received notice.  The notification letter was 
sent to an address that had previously been determined to be 
invalid.  See February 2006 and May 2006 returned envelopes.  
Indeed, two days before the letter was mailed to the 
incorrect address, the Veteran had called and changed his 
address with VA.  See October 2008 report of contact.  Hence, 
further development is required.

The RO has not issued a statement of the case as to the issue 
of entitlement to service connection for scar residuals due 
to a squamous cell carcinoma excision at the left mid-
posterior thorax.  Because a timely notice of disagreement 
was filed in April 2005, the RO must provide the Veteran with 
a statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999) (An unprocessed notice of disagreement should be 
remanded, not referred, to the RO for issuance of a statement 
of the case.)

The Board also finds that a new VA examination is necessary 
to determine the etiology of the Veteran's squamous cell 
carcinoma at the left forehead, left temple, left back, and 
keratocanthoma of the right mandible, which resulted in the 
claimed scars.

Accordingly, the case is REMANDED for the following action:

1.  The RO must issue a statement of the 
case as to the issue of entitlement to 
service connection for residual scar due to 
a squamous cell carcinoma excision at the 
left mid-posterior thorax.  This claim is 
not to be returned to the Board unless the 
Veteran perfects an appeal in a timely 
manner.

2.  The RO should schedule the Veteran for 
a dermatology examination by a physician 
to determine the etiology of his squamous 
cell carcinoma at the left temple, 
forehead, mid-posterior thorax, left back, 
and the etiology of the keratocanthoma at 
the right mandible.  The claims file must 
be made available to the examiner for a 
full review in connection with the 
examination.  After a thorough review of 
the record and a full examination, the 
physician should respond to the following 
question and provide a full statement of 
the basis for any conclusion reached: 

On the basis of the clinical record 
and the physician's examination, is 
it as least as likely as not, i.e., 
is there a 50/50 chance, that the 
squamous cell carcinoma of the left 
temple, forehead, left back, and 
mid-posterior thorax; and/or the 
keratocanthoma found at the right 
mandible are related to service, to 
include his service connected 
squamous cell carcinoma of the left 
clavicle?

The examiner must provide a rationale for 
his or her opinion.  If the physician 
cannot provide an opinion on the above 
question without resorting to speculation, 
he or she must so state and explain why 
speculation is needed to reach the opinion 
requested. 

3.  The Veteran is hereby notified that it 
is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2008).  In the event that the 
Veteran does not report for any ordered 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Then, the RO should reschedule the 
veteran for a hearing before a local 
hearing officer.

5.  Thereafter, the RO should readjudicate 
the claims of entitlement to service 
connection for residual scars due to 
squamous cell carcinoma excisions at the 
left forehead, left temple, left back; and 
entitlement to service connection for 
residuals of a keratocanthoma excision 
scar at the right mandible.  If any claim 
is denied, a supplemental statement of the 
case must be issued, and the appellant 
offered an opportunity to respond.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




